 





Exhibit 10.14

 

AMERICAN POWER GROUP CORPORATION
2016 STOCK OPTION PLAN

Amendment No. 2

 

Adopted by the Board of Directors on March 14, 2017

 

1. Section 4 of the 2016 Stock Option Plan (the “Plan”) of American Power Group
Corporation (the “Company”) is hereby amended in its entirety to read as
follows:

 

4. Stock. The stock subject to Options shall be authorized but unissued shares
of Common Stock of the Company, par value $.01 per share (the “Common Stock”),
or shares of Common Stock reacquired by the Company in any manner. The aggregate
number of shares which may be issued pursuant to the Plan is 50,000,000, subject
to adjustment as provided in paragraph 13. Any such shares may be issued as ISOs
or Non-Qualified Options so long as the number of shares so issued does not
exceed such number, as adjusted. If any Option granted under the Plan shall
expire or terminate for any reason without having been exercised in full or
shall cease for any reason to be exercisable in whole or in part, the
unpurchased shares subject to such Options shall again be available for grants
of Option under the Plan. The number of shares of Common Stock in respect of
which an optionee may receive Options under the Plan in any year shall not
exceed 6,000,000 shares, subject to adjustment as provided in paragraph 13.s

 

2. The amendment to the Plan set forth in Section 1, above, shall become
effective if and only if the Company’s stockholders approve such amendment
within twelve months after March 14 2017, as required by Section 422 of the
Internal Revenue Code of 1986, as amended. The Company shall not grant options
to purchase more than an aggregate of 21,000,000 shares of Common Stock under
the Plan prior to such approval unless such grants, and the stock option
agreements relating thereto, expressly provide that such grants shall be
rescinded if such approval is not timely received.

 

   

 

 

